 



Exhibit 10.1

 

EXECUTION VERSION

 

$320,000,000

 

ENPHASE ENERGY, INC.

 

0.25% Convertible Senior Notes due 2025

 

PURCHASE AGREEMENT

 

March 4, 2020

 

Barclays Capital Inc.
Goldman Sachs & Co. LLC

As Representatives of the Several Purchasers,

 

c/oBarclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

c/oGoldman Sachs & Co. LLC

200 West Street,

New York, New York 10282

 

Dear Sirs:

 

1.            Introductory. Enphase Energy, Inc., a Delaware corporation
(“Company”), agrees with the several initial purchasers named in Schedule A
hereto (“Purchasers”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers US$320,000,000 principal amount of its
0.25% Convertible Senior Notes due 2025 (the “Firm Securities”) and also
proposes to grant to the Purchaser an option to purchase up to an additional
U.S.$30,000,000 aggregate principal amount of its 0.25% Convertible Senior Notes
due 2025 (the “Option Securities”), to be issued under an indenture, dated as of
the Closing Date (“Indenture”), between the Company and U.S. Bank National
Association, as Trustee (the “Trustee”). The Firm Securities and the Option
Securities which the Purchasers may elect to purchase pursuant to Section 3
hereof are herein collectively called the “Offered Securities.” The Offered
Securities will be convertible into cash, shares of the Company’s common stock,
par value $0.00001 per share (“Common Stock”), or a combination of cash and
Common Stock, at the Company’s election, as set forth in the Final Offering
Memorandum (as defined below).

 

In connection with the offering of the Offered Securities, the Company and
certain of the Purchasers or their respective affiliates (the “Call Spread
Counterparties”) are entering into a convertible note hedge transactions
pursuant to convertible note hedge confirmations (the “Base Bond Hedge
Confirmations”) and warrant transactions pursuant to warrant confirmations (the
“Base Warrant Confirmations”), each dated the date hereof (the Base Bond Hedge
Confirmations and the Base Warrant Confirmations, collectively, the “Base Call
Spread Confirmations”), and in connection with the issuance of any Option
Securities, the Company and the Call Spread Counterparties may enter into
additional convertible note hedge transactions pursuant to additional
convertible note hedge confirmations (the “Additional Bond Hedge Confirmations”)
and additional warrant transactions pursuant to additional warrant confirmations
(the “Additional Warrant Confirmations”), each to be dated the date of the
exercise by the Purchasers of their option to purchase such Option Securities
pursuant to Section 3 hereof (the Additional Bond Hedge Confirmations and the
Additional Warrant Confirmations, collectively, the “Additional Call Spread
Confirmations” and together with the Base Call Spread Confirmations, the “Call
Spread Confirmations”).

 



 

 

 

2.            Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the several Purchasers that:

 

(a)            Offering Memoranda; Certain Defined Terms. The Company has
prepared or will prepare the Preliminary Offering Memorandum and the Final
Offering Memorandum.

 

For purposes of this Agreement:

 

“Applicable Time” means 10:30 pm (Eastern time) on the date of this Agreement.

 

“Additional Closing Date” has the meaning set forth in Section ‎3 hereof.

 

“Closing Date” has the meaning set forth in Section ‎3 hereof.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Act Reports” means the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (including
exhibits to the extent incorporated by reference as set forth below) filed by
the Company under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof and which are incorporated by reference in the Preliminary
Offering Memorandum, the Final Offering Memorandum or any Free Writing
Communication, as applicable.

 

“Final Offering Memorandum” means the final offering Memorandum relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement), including the Exchange Act Reports and any other information
incorporated by reference therein.

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum, including the
Exchange Act Reports.

 



 2 

 

 

“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by it being specified in Schedule B hereto.

 

“General Solicitation” means any offer to sell or solicitation of an offer to
buy the Offered Securities by any form of general solicitation or advertising
(as those terms are used in Regulation D under the Securities Act).

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Memorandum” means the preliminary offering memorandum,
dated March 4, 2020, relating to the Offered Securities to be offered by the
Purchasers, including the Exchange Act Reports and any other information
incorporated by reference therein.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in the Sarbanes-Oxley Act) promulgated or
approved by the Public Company Accounting Oversight Board and, as applicable,
the rules of The Nasdaq Stock Market LLC (“Exchange Rules”).

 

“Significant Subsidiary” has the meaning set forth in Article 1, Rule 1-02 of
Regulation S-X promulgated by the Commission, but excludes Enphase Energy,
S.r.l.

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, any Issuer
Free Writing Communication listed on Schedule C hereto.

 

“Warrant Shares” has the meaning set forth in Section 2(g) hereof.

 

“Underlying Shares” shall mean shares of the Common Stock into which the Offered
Securities are convertible.

 

Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Securities Act.

 



 3 

 

 

(b)            Disclosure. As of its date, the Final Offering Memorandum does
not, and as of the Closing Date and the Additional Closing Date, as the case may
be, the Final Offering Memorandum will not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time, neither (i) the General Disclosure
Package, nor (ii) any General Solicitation that is not a Free Writing
Communication, made by the Company or by any Purchaser with the consent of the
Company, nor (iii) individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Preliminary Offering Memorandum or Final Offering
Memorandum, the General Disclosure Package, any General Solicitation or any
Supplemental Marketing Material based upon written information furnished to the
Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section ‎8(b) hereof. Except as disclosed in the General
Disclosure Package, on the date of this Agreement, the Exchange Act Reports
which have been filed by the Company with the Commission or sent to stockholders
pursuant to the Exchange Act and incorporated by reference in the Preliminary
Offering Memorandum or the Final Offering Memorandum do not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the Rules and Regulations thereunder.

 

(c)            Good Standing of the Company. The Company has been duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, with power and authority (corporate and other) to own its properties
and conduct its business as described in the General Disclosure Package; and the
Company is duly qualified to do business as a foreign corporation and is in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified or be in good standing would not have a
material adverse effect on assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders’ equity (as set
forth on the Company’s most recent balance sheet included in the Exchange Act
Reports) or results of operations of the Company and its subsidiaries taken as a
whole, or prevent the consummation of the transactions contemplated hereby (a
“Material Adverse Effect”).

 

(d)            Subsidiaries. Each Significant Subsidiary of the Company has been
duly incorporated and is existing and in good standing under the laws of the
jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
General Disclosure Package (in each case to the extent such concepts (or
functional equivalents) are applicable in the jurisdiction of organization of
any such Significant Subsidiary); and each Significant Subsidiary of the Company
is duly qualified to do business as a foreign corporation and is in good
standing in all other jurisdictions (in each case to the extent such concepts
(or functional equivalents) are applicable in the jurisdiction of organization
of any such Significant Subsidiary) in which its ownership or lease of property
or the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified or be in good standing would not have a
Material Adverse Effect; all of the issued and outstanding capital stock of each
Significant Subsidiary of the Company has been duly authorized and validly
issued and is fully paid and non-assessable (in each case to the extent such
concepts (or functional equivalents) are applicable in the jurisdiction of
organization of any such Significant Subsidiary); and, except as described
otherwise in the General Disclosure Package or the Final Offering Memorandum,
the capital stock of each Significant Subsidiary owned by the Company, directly
or through subsidiaries, is owned free from liens, encumbrances and defects.

 



 4 

 

 

(e)            Indenture. The Indenture has been duly authorized by the Company;
the Offered Securities have been duly authorized by the Company; and when the
Offered Securities are delivered and paid for pursuant to this Agreement on the
Closing Date, the Indenture will have been duly executed and delivered, such
Offered Securities will have been duly executed, authenticated, issued and
delivered, will conform to the description thereof contained in the General
Disclosure Package, the Final Offering Memorandum and the Indenture and such
Offered Securities will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and entitled to the benefits provided by the
Indenture.

 

(f)            Offered Securities. When the Offered Securities are delivered and
paid for in accordance with this Agreement on the Closing Date, such Offered
Securities will be convertible into the Underlying Shares in accordance with the
terms of the Indenture and the Offered Securities; assuming the Company
satisfies the Share Reservation Condition (as such term is defined in the
Indenture), the maximum number of Underlying Shares initially issuable upon
conversion of such Offered Securities (including the maximum number of
additional shares of Common Stock as may be issuable upon conversion as a result
of the increase in the Conversion Rate (as such term is defined in the
Indenture) in connection with a Make-Whole Fundamental Change (as such term is
defined in the Indenture) and assuming (x) the Company satisfies the Share
Reservation Condition (as such term is defined in the Indenture), (y) the
Company elects, upon each conversion of the Offered Securities, to deliver
solely shares of Common Stock, other than cash in lieu of any fractional shares,
in settlement of each such conversion and (z) the Purchasers exercise their
option to purchase the Option Securities in full) (the “Conversion Shares”) will
be, upon satisfaction of the Share Reservation Condition (as such term is
defined in the Indenture), duly authorized and reserved for issuance upon such
conversion and such shares, when issued upon conversion of the Offered
Securities in accordance with the terms of the Indenture and the Offered
Securities, will conform in all material respects to the description of the
Underlying Shares contained in the General Disclosure Package and the Final
Offering Memorandum; the authorized equity capitalization of the Company is as
set forth in the General Disclosure Package; all outstanding shares of capital
stock of the Company are, and when the Underlying Shares have been issued upon
conversion of the Offered Securities in accordance with the terms of the
Indenture and the Offered Securities, the Underlying Shares will be, validly
issued, fully paid and non-assessable; the stockholders of the Company have no
preemptive rights with respect to the issuance by the Company of the Offered
Securities or the Underlying Shares, and none of the outstanding shares of
capital stock of the Company have been issued by the Company in violation of any
preemptive or similar rights of any security holder.

 



 5 

 

 

(g)            Warrant Shares. Upon issuance and delivery of the warrants
evidenced by the Base Warrant Confirmations and any Additional Warrant
Confirmations, such warrants will be exercisable by the holder thereof for
shares of Common Stock in accordance with the terms of the Base Warrant
Confirmations and any Additional Warrant Confirmations; the maximum number of
shares of Common Stock issuable upon exercise of the warrants evidenced by the
Base Warrant Confirmations and any Additional Warrant Confirmations (the
“Warrant Shares”) have been duly authorized and reserved and, when and to the
extent issued upon exercise of such warrants in accordance with the terms of
such warrants, will be validly issued, fully paid and non-assessable, and the
issuance of any Warrant Shares will not be subject to any preemptive or similar
rights.

 

(h)            No Finder’s Fee. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment
in connection with this offering.

 

(i)            Absence of Further Requirements. No consent, approval,
authorization, or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required to be
obtained or made by the Company for (i) the consummation of the transactions
contemplated by this Agreement, the Indenture or the Call Spread Confirmations
in connection with the offering, (ii) the issuance and sale of the Offered
Securities and Underlying Shares by the Company, (iii) the issuance and sale of
the warrants evidenced by the Base Warrant Confirmations and any Additional
Warrant Confirmations (including any issuance of the Warrant Shares upon
exercise thereof) or (iv) the consummation by the Company of any of the other
transactions contemplated by this Agreement, in each case, except such as have
been obtained or made, and such as may be required under state securities laws.

 

(j)            Title to Property. The Company and each of its Significant
Subsidiaries have good and marketable title to all personal property owned by
them (excluding Intellectual Property except to the extent otherwise covered in
this Agreement) that are material to the businesses of the Company or such
Significant Subsidiary, in each case free and clear of all liens, encumbrances
and claims, except as described in the General Disclosure Package or the Final
Offering Memorandum, and except those that (i) do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries
or (ii) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Any personal property described in the General
Disclosure Package or the Final Offering Memorandum as being leased by the
Company and any of its Subsidiaries is held by them under valid, existing and
enforceable leases, with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business as conducted by them. Neither the Company nor any of its Significant
Subsidiaries owns any real property.

 



 6 

 

 

(k)            Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture and this Agreement by the
Company and the issuance and sale of the Offered Securities and Underlying
Shares and compliance with the terms and provisions thereof will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company or any of its subsidiaries pursuant to, (i) the charter or
by-laws of the Company or any of its Significant Subsidiaries, (ii) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties, or (iii) any agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the properties of the
Company or any of its subsidiaries is subject, except in the case of clauses
(ii) and (iii) for any breach, violation, default, lien, charge or encumbrance
for which waivers or consents have been obtained as of the Applicable Time or
that would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect; a “Debt Repayment Triggering Event” means any event
or condition that gives, or with the giving of notice or lapse of time would
give, the holder of any note, debenture, or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

 

(l)            Absence of Existing Defaults and Conflicts. Neither the Company
nor any of its Significant Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event or
condition has occurred that with the giving of notice or lapse of time would
cause the Company or any of its Subsidiaries to be in default, under any
existing obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other similar agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of the property or assets of the Company or any of its Significant
Subsidiaries are subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of each of clauses (ii) and
(iii) above, for any such violation or default that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. To
the Company’s knowledge, no other party under any material contract or other
agreement to which it or any of its Significant Subsidiaries is a party is in
default in any respect thereunder where such default would have a Material
Adverse Effect.

 



 7 

 

 

(m)            Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

(n)            Authorization of Call Spread Confirmations. The Base Call Spread
Confirmations have been duly authorized, executed and delivered by the Company
and are enforceable against the Company in accordance with their terms, and any
Additional Call Spread Confirmations will, on or prior to the date such
Additional Call Spread Confirmations are entered into, have been duly
authorized, executed and delivered by the Company and each will be enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(o)            Possession of Licenses and Permits. The Company and each of its
subsidiaries possess or have obtained, all licenses, certificates, consents,
orders, approvals, permits and other authorizations issued by the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as currently conducted, as described in
the General Disclosure Package or the Final Offering Memorandum (the “Permits”),
except where such failure would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(p)            Absence of Labor Dispute. No material labor dispute with the
employees of the Company or any of its Significant Subsidiaries exists, except
as described in the General Disclosure Package, or, to the knowledge of the
Company, is imminent; and the Company is not aware of any existing, threatened
or imminent labor disturbance by the employees of any of its principal
suppliers, manufacturers or contractors that would reasonably be expected to
have a Material Adverse Effect.

 



 8 

 

 

(q)            Intellectual Property. To its knowledge, the Company and its
Significant Subsidiaries own or possess adequate rights to use all patents,
patent applications, trademarks (both registered and unregistered), service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; neither the Company
nor any of its Significant Subsidiaries have received any written notice of any
claim of infringement or conflict which asserted Intellectual Property rights of
others, which infringement or conflict, if the subject of an unfavorable
decision, would result in a Material Adverse Effect; there are no pending, or to
the Company’s knowledge, threatened judicial proceedings or interference
proceedings against the Company or its Significant Subsidiaries challenging the
Company’s or its Significant Subsidiaries’ rights in or to or the validity of
the scope of any of the Company’s or its Significant Subsidiaries’ owned
material patents, patent applications or proprietary information; to the
Company’s knowledge, no other entity or individual has any right or claim in any
of the Company’s or its Significant Subsidiaries’ owned material patents, patent
applications or any patent to be issued therefrom by virtue of any contract,
license or other agreement entered into between such entity or individual and
the Company or a Significant Subsidiary or by any non-contractual obligation of
the Company or a Significant Subsidiary, other than by written licenses granted
by the Company or a Significant Subsidiary and other than such rights or claims
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect; the Company and its Subsidiaries have not received
any written notice of any claim challenging the rights of the Company or a
Significant Subsidiary in or to any Intellectual Property owned, licensed or
optioned by the Company or such Significant Subsidiary which claim, if the
subject of an unfavorable decision, would result in a Material Adverse Effect.

 

(r)            Cybersecurity. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect (i) there has been no security
breach or incident, unauthorized access or disclosure, or other compromise of or
relating to the Company’s or its Significant Subsidiaries’ information
technology and computer systems, networks, hardware, software, data and
databases (including the data and information of its customers, employees,
suppliers, vendors and any third party data maintained, processed or stored by
the Company, and any such data processed or stored by third parties on behalf of
the Company), equipment or technology (collectively, the “IT Systems and Data”);
(ii) neither the Company nor any of its Significant Subsidiaries has been
notified of, or has knowledge of any event or condition that could result in,
any security breach or incident, unauthorized access or disclosure or other
compromise to its IT Systems and Data; (iii) the Company and its Significant
Subsidiaries have implemented commercially reasonable controls, policies,
procedures, and technological safeguards to maintain and protect the integrity,
continuous operation, redundancy and security of the IT Systems and Data
consistent with industry standards and practices, or as required by applicable
regulatory standards; (iv) the Company and its Significant Subsidiaries are
presently in material compliance with all internal and external privacy
policies, contractual obligations, applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations, in each case relating to the privacy and security of any IT Systems
and Data and to the protection of such IT Systems and Data from unauthorized
use, access, misappropriation or modification; and (v) there is no pending or,
to the knowledge of the Company, threatened action, suit or proceeding by or
before any court, arbitrator or governmental or regulatory authority alleging
non-compliance with the foregoing.

 



 9 

 

 

(s)            Environmental Laws. The Company and its Significant Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the General Disclosure Package and
the Final Offering Memorandum; and (iii) have not received notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses ‎(i), (‎(ii) or ‎(iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(t)            Accurate Disclosure. The statements in the General Disclosure
Package and the Final Offering Memorandum under the headings “Certain U.S.
Federal Income Tax Considerations,” “Description of Notes” and “Description of
Capital Stock,” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are in all material respects
accurate and fair summaries of such legal matters, agreements, documents or
proceedings and present the information required to be shown.

 

(u)            Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of the Common Stock or any other security of the Company to
facilitate the sale or resale of the Offered Securities; provided, however, that
no representation is made with regard to any actions of the Purchasers.

 

(v)            Statistical and Market-Related Data. Nothing has come to the
attention of the Company that has caused the Company to believe that the
statistical and market-related data included or incorporated by reference in
each of the General Disclosure Package and the Final Offering Memorandum is not
based on or derived from sources that are reliable and accurate in all material
respects.

 

(w)            Internal Controls and Compliance with the Sarbanes-Oxley Act.

 

(i)            The Company maintains a system of internal accounting controls
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States (“GAAP”) and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting. Since the date of the latest
audited financial statements of the Company included in the General Disclosure
Package and the Final Offering Memorandum, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the General
Disclosure Package and the Final Offering Memorandum). The Company has
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15 and 15d-15) that comply with the requirements of the Exchange Act.

 



 10 

 

 

(ii)            There is and has been no failure on the part of the Company or,
to the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to materially comply with any applicable provisions of
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Sarbanes-Oxley Act.

 

(x)            Legal and Governmental Proceedings. Except as described in the
General Disclosure Package and the Final Offering Memorandum (including the
Exchange Act Reports), there are no legal, governmental or regulatory actions,
suits or proceedings pending, nor, to the Company’s knowledge, any legal,
governmental or regulatory investigations, to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; to
the Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by others
that, individually or in the aggregate, if determined adversely to the Company
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect; and there are no current or pending legal, governmental or
regulatory actions, suits or proceedings or, to the Company’s knowledge,
investigations that would be required under the Securities Act to be described
in the General Disclosure Package and the Final Offering Memorandum if the offer
and sale of the Offered Securities and Underlying Securities were registered
under the Securities Act that are not so described in the General Disclosure
Package and the Final Offering Memorandum (including the Exchange Act Reports).

 



 11 

 

 

(y)            Financial Statements. The consolidated financial statements of
the Company included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and its subsidiaries for the periods specified (subject,
in the case of unaudited statements, to normal year-end audit adjustments) and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with GAAP applied on a consistent
basis (except for such adjustments to accounting standards and practices as are
noted therein and except in the case of unaudited financial statements to the
extent they may exclude footnotes or may be condensed or summary statements)
during the periods involved; the other financial and statistical data with
respect to the Company and its subsidiaries contained or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
are accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that would be required to be
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum if the offer and sale of the Offered Securities and
the Underlying Securities were registered under the Securities Act that are not
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum; and the Company and its subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the General Disclosure Package
and the Final Offering Memorandum.

 

(z)            No Material Adverse Change in Business. Since the date of the
most recent financial statements of the Company included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum,
there has not been (i) any Material Adverse Effect, (ii) any transaction which
is material to the Company and its subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Significant Subsidiary, which is
material to the Company and its subsidiaries taken as a whole, (iv) any material
change in the capital stock (other than (A) the grant of additional stock awards
under the Company’s existing equity incentive plans or employee stock purchase
plan disclosed in the Exchange Act Reports, (B) changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock outstanding on the date hereof, (C) as a result of the
issuance or conversion of the Offered Securities or (D) otherwise publicly
announced) or outstanding long-term indebtedness of the Company or any of its
Significant Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any such
Significant Subsidiary, other than in each case above (1) in the ordinary course
of business, in the case of any such Significant Subsidiary or (2) as otherwise
disclosed in the General Disclosure Package and the Final Offering Memorandum.

 



 12 

 

 

(aa)      Investment Company Act. Neither the Company nor any of its Significant
Subsidiaries is or, after giving effect to the offer and sale of the Offered
Securities and the transactions contemplated by the Call Spread Confirmations,
will be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

(bb)      Tax Matters. The Company and each of its Significant Subsidiaries have
filed all federal, state, local and foreign tax returns which have been required
to be filed or has requested extensions thereof, except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect, and paid all taxes required to be paid thereon (except for cases in
which the failure to pay would not have a Material Adverse Effect, or, except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company). No tax
deficiency has been determined adversely to the Company or any of its
Significant Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been asserted or threatened against it which would have a
Material Adverse Effect.

 

(cc)      No Unlawful Payments. Neither the Company nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or representative
of the Company, has taken or, with respect to the Company, will take any action
in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Company has conducted its business in
compliance with applicable anti-corruption laws and has instituted and
maintained and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.

 

(dd)      Compliance with Anti-Money-Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

 



 13 

 

 

(ee)      Compliance with Sanctions. (i)  Neither the Company nor any of its
Subsidiaries (collectively, the “Entity”) or, to the Company’s knowledge, any
director, officer, employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this Section ‎2(bb), “Person”) that
is, or is owned or controlled by a Person that is:

 

(A)            currently the subject of any sanctions administered or enforced
by the U.S. Department of Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
Swiss Secretariat of Economic Affairs or other relevant sanctions authority
(collectively, “Sanctions”), nor

 

(B)            located, organized or resident in a country or territory that is
the subject of Sanctions.

 

(ii)          The Company represents and covenants that the Entity will not,
directly or indirectly, knowingly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

 

(A)            to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(B)            in any other manner that will result in a violation of Sanctions
by any Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)          The Company represents and covenants that, except as detailed in
the General Disclosure Package and the Final Offering Memorandum, for the past
five years, the Entity has not knowingly engaged in and is not now knowingly
engaged in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(ff)        No Rated Securities. There are no debt securities or preferred stock
of, or guaranteed by, the Company that are rated by a “nationally recognized
statistical rating organization,” as such term is defined in Section 3(a)(62) of
the Exchange Act.

 

(gg)      Insurance. Except as described in the General Disclosure Package and
the Final Offering Memorandum, the Company and each of its Significant
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Significant Subsidiaries reasonably
believe are adequate for the conduct of their business, as customary for
companies of similar size engaged in similar businesses in similar industries.

 



 14 

 

 

(hh)      Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3) under the Securities Act) as the Offered
Securities are listed on any national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

(ii)            No Registration. The offer and sale of the Offered Securities by
the Company to the several Purchasers and the initial resale of the Offered
Securities by the several Purchasers in the manner contemplated by the Offering
Memorandum will be exempt from the registration requirements of the Securities
Act; and it is not necessary to qualify the Indenture under the United States
Trust Indenture Act of 1939, as amended. Upon any qualification of the Indenture
under the Trust Indenture Act, the Indenture will comply in all material
respects with the requirements of the Trust Indenture Act.

 

(jj)         General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has (i) within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in the Securities Act) the
Offered Securities or any security of the same class or series as the Offered
Securities or (ii) offered or will offer or sell the Offered Securities by means
of any General Solicitation that is not a Free Writing Communication other than
General Solicitations listed on Schedule B hereto or those made with the prior
written consent of the Representatives. The Company has not entered and will not
enter into any contractual arrangement with respect to the distribution of the
Offered Securities except for this Agreement.

 

(kk)       Reporting Status. The Company is subject to Section 13 or 15(d) of
the Exchange Act.

 

(ll)         Solvency. Immediately after the consummation of the issuance of the
Offered Securities and the transactions contemplated by the Call Spread
Confirmations, the Company will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company are not less than the total amount required to pay the probable
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) assuming the sale of the Offered
Securities as contemplated by this Agreement, the General Disclosure Package and
the Final Offering Memorandum, the Company is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature, (iv) the Company
is not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged, and (v) the Company is not a defendant
in any civil action that would result in a judgment that the Company is or would
become unable to satisfy. In computing the amount of such contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 



 15 

 

 

(mm)     Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in the General Disclosure Package or the Final Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

3.            Purchase, Sale and Delivery of Offered Securities. On the basis of
the representations, warranties and agreements and subject to the terms and
conditions set forth herein, (a) the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.8158% of the principal
amount thereof plus accrued interest, if any, from March 9, 2020 to the Closing
Date, the respective principal amounts of Offered Securities set forth opposite
the names of the several Purchasers in Schedule A hereto and (b) in the event
and to the extent that the Purchasers shall exercise the election to purchase
Option Securities as provided below, the Company agrees to issue and sell to
each of the Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at the same purchase price set forth in
clause (a) of this Section 3, that portion of the aggregate principal amount of
the Option Securities as to which such election shall have been exercised (to be
adjusted by the Representatives so as to eliminate fractions of $1,000),
determined by multiplying such aggregate principal amount of Option Securities
by a fraction, the numerator of which is the maximum aggregate principal amount
of Option Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule A hereto and the denominator of
which is the maximum aggregate principal amount of Option Securities that all of
the Purchasers are entitled to purchase hereunder.

 

The Company hereby grants to the Purchasers the right to purchase at their
election up to US$30,000,000 aggregate principal amount of Option Securities, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 3 to the extent that the Purchasers sell in excess of the aggregate
principal amount of Firm Securities for the sole purpose of covering
over-allotments, if any. Any such election to purchase Option Securities may be
exercised by written notice from the Representatives to the Company, given
within a period of 13 calendar days after the date of this Agreement, setting
forth the aggregate principal amount of Option Securities to be purchased and
the date on which such Option Securities are to be delivered, as determined by
the Representatives but in no event earlier than the Closing Date (as defined
below) or, unless the Representatives and the Company otherwise agree in
writing, earlier than one or later than 10 business days after the date of such
notice.

 

The Company will deliver the Offered Securities to or as instructed by the
Representatives for the accounts of the several Purchasers in a form reasonably
acceptable to the Representatives against payment of the purchase price by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Representatives drawn to the order of the Company at the
office of Davis Polk & Wardwell, LLP, 1600 El Camino Real, Menlo Park,
California 94025. The time and date of such delivery and payment shall be, with
respect to the Firm Securities, at 10:00 a.m., New York time, on March 9, 2020,
or at such other time not later than seven full business days thereafter as the
Representatives and the Company determine. The time and date of such delivery
and payment shall be, with respect to the Option Securities, 10:00 a.m., New
York time, on the date specified in the written notice given by Representatives
of the Purchasers’ election to purchase such Option Securities, or such other
time and date as the Representatives and the Company may agree upon in writing.
Such time and date for delivery of the Firm Securities are herein called the
“Closing Date,” such time and date for delivery of the Option Securities, if not
the Closing Date, are herein called the “Additional Closing Date.” For purposes
of Rule 15c6-1 under the Exchange Act, the Closing Date (if later than the
otherwise applicable settlement date) shall be the settlement date for payment
of funds and delivery of securities for all the Firm Securities sold pursuant to
the offering. The Offered Securities so to be delivered or evidence of their
issuance will be made available for checking at the above office of Davis Polk &
Wardwell LLP at least 24 hours prior to the Closing Date, with respect to the
Firm Securities, and at least 24 hours prior to the Additional Closing Date,
with respect to the Option Securities.

 



 16 

 

 

4.            Representations by Purchasers; Resale by Purchasers.  (a) Each
Purchaser severally represents and warrants to the Company that it is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act and it is an “accredited investor” within the meaning of
Regulation D under the Securities Act.

 

(b)            Each Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except pursuant to an exemption from the registration requirements of the
Securities Act. Each Purchaser severally represents and agrees that it has
offered and sold the Offered Securities, and will offer and sell the Offered
Securities only in accordance with Rule 144A under the Securities Act.
Accordingly, such Purchaser, its affiliates and all persons acting on its or
their behalf have complied and will comply with the offering restrictions
requirements of Rule 144A under the Securities Act.

 

(c)            Each Purchaser severally agrees that it and each of its
affiliates has not entered and will not enter into any contractual arrangement
with respect to the distribution of the Offered Securities except for any such
arrangements with the other Purchasers or affiliates of the other Purchasers or
with the prior written consent of the Company.

 

(d)            Each Purchaser severally agrees that it and each of its
affiliates will not offer or sell the Offered Securities by means of any form of
General Solicitation, other than a permitted communication listed on Schedule B.
Each Purchaser severally agrees, with respect to the initial resales made by
such Purchaser in reliance on Rule 144A of any of the Offered Securities, to
deliver either with the confirmation of such resale or otherwise prior to
settlement of such resale a notice to the effect that the resale of such Offered
Securities has been made in reliance upon the exemption from the registration
requirements of the Securities Act provided by Rule 144A thereunder.

 



 17 

 

 

5.            Certain Agreements of the Company. The Company agrees with the
several Purchasers that:

 

(a)            Amendments and Supplements to Offering Memoranda. The Company
will promptly advise the Representatives of any proposal to amend or supplement
the Preliminary Offering Memorandum or Final Offering Memorandum and will not
effect any such amendment or supplement to which the Representatives reasonably
object; provided that the Company may effect any such amendment or supplement
constituting a filing under the Exchange Act that, in the opinion of counsel, is
required by law. If, at any time prior to the completion of the initial resale
of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary
Offering Memorandum or Final Offering Memorandum, the General Disclosure Package
or any Supplemental Marketing Material, if republished immediately following
such event or development, included or would include an untrue statement of a
material fact or omitted or would omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company promptly will notify the
Representatives of such event and promptly will prepare and furnish, at its own
expense, to the Purchasers and to any dealers at the request of the
Representatives, an amendment or supplement which will correct such statement or
omission. Neither the Representatives’ consent to, nor the Purchasers’ delivery
to offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section ‎7.

 

(b)            Furnishing of Offering Memoranda. The Company will furnish to the
Representatives copies of the Preliminary Offering Memorandum, each other
document comprising a part of the General Disclosure Package, the Final Offering
Memorandum, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives reasonably request. At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
will promptly furnish or cause to be furnished, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A under the Securities Act in connection
with resales by such holders of the Offered Securities. The Company will pay the
expenses of printing and distributing to the holders or prospective purchasers
of the Offered Securities all such documents.

 



 18 

 

 

(c)            General Solicitations. The Company will furnish to the
Representatives any proposed General Solicitation to be made by the Company or
on its behalf before its use, and will not make or use any proposed General
Solicitation without the Representatives’ prior written consent.

 

(d)            Blue Sky Qualifications. The Company will arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions as the
Representatives designate and will continue such qualifications in effect so
long as required for the initial resale of the Offered Securities by the
Purchasers; provided, that, in connection therewith, the Company will not be
required to file a general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified, or subject itself to taxation for doing business in any
jurisdiction in which it is not otherwise so subject.

 

(e)            Reporting Requirements. For so long as the Offered Securities
remain outstanding, the Company will furnish, upon request, to the
Representatives and to each of the other Purchasers, as soon as practicable
after the end of each fiscal year, a copy of its annual report to stockholders
for such year; and the Company will furnish, upon request, to the
Representatives (i) as soon as available, a copy of each report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to stockholders, and (ii) from time to time, such other
information concerning the Company as the Representatives may reasonably
request; provided, that, if the Representatives shall request nonpublic
confidential information, the Company shall only be required to provide the
Representatives with such information if the Representatives shall enter into a
customary confidentiality agreement with the Company with respect thereto.
However, so long as the Company is subject to the reporting requirements of
either Section 13 or Section 15(d) of the Exchange Act and is timely filing
reports with the Commission on its Electronic Data Gathering, Analysis and
Retrieval system, it is not required to furnish such reports or statements to
the Representatives or the Purchasers.

 

(f)            Transfer Restrictions. At any time when any Offered Securities
are deemed “restricted securities” under Rule 144, the Company will inform the
Representatives, each of the other Purchasers and, upon request, any holder of
Offered Securities if any event has occurred that would result in additional
interest being payable on such Offered Securities under the terms of the
Indenture as a result of such securities not being “freely tradable” (as defined
in the Indenture).

 

(g)            No Resales by Affiliates. The Company will not, and will not
permit any of its “controlled” affiliates (as defined in Rule 144) to, resell
any of the Offered Securities that have been reacquired by any of them, except
for Offered Securities purchased by the Company or any such affiliates and
resold in a transaction registered under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act in a
transaction that results in such Offered Securities no longer being deemed
“restricted securities” under Rule 144.

 



 19 

 

 

(h)            Investment Company. During the period of one year after the
Closing Date, the Company will not be or become, an open-end investment company,
unit investment trust or face-amount certificate company that is or is required
to be registered under Section 8 of the Investment Company Act.

 

(i)            Payment of Expenses. The Company will pay all expenses incident
to the performance of its obligations under this Agreement and the Indenture,
including but not limited to (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities,
the preparation and printing of this Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Memorandum, any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities; (iii) the cost of any advertising approved in advance by the
Company in connection with the issue of the Offered Securities; (iv) any
expenses (including fees and disbursements of counsel to the Purchasers)
incurred in connection with qualification of the Offered Securities for sale
under the laws of such jurisdictions in the United States and Canada as the
Representatives designate and the preparation and printing of memoranda relating
thereto; provided that the amount payable by the Company with respect to fees
and disbursements of counsel for the Purchasers pursuant to this clause
(iv) shall not exceed $10,000); (v) any fees charged by investment rating
agencies for the rating of the Securities, (vi) expenses incurred in
distributing the Preliminary Offering Memorandum, any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum
(including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers; (vii) any stamp or transfer taxes in
connection with the original sale and issuance of the Offered Securities and
(viii) the cost of listing the Conversion Shares and the Warrant Shares in
accordance with the rules of The Nasdaq Stock Market LLC. The Company will also
pay or reimburse the Purchasers (to the extent incurred by them) for costs and
expenses of the Purchasers and the Company’s officers and employees and any
other expenses of the Purchasers and the Company relating to investor
presentations or any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s officers and employees and any other expenses of the Company. It is
understood, however, that, except as provided in this Agreement, the Purchasers
shall pay all of their own costs and expenses, including the fees and
disbursements of their counsel, transfer taxes on resale of any of the Offered
Securities by them and any advertising expenses in connection with any offers
they may make.

 

(j)            Use of Proceeds. The Company will use the net proceeds received
in connection with this offering in the manner described in the “Use of
Proceeds” section of the General Disclosure Package and, except as disclosed in
the General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Purchaser.

 



 20 

 

 

(k)            Absence of Manipulation. In connection with the offering, until
the Representatives shall have notified the Company and the other Purchasers of
the completion of the resale of the Offered Securities, which notice shall be
promptly provided upon such completion, neither the Company nor any of its
controlled affiliates will, either alone or with one or more other persons, bid
for or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither it nor any of its affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.

 

(l)            Restriction on Sale of Securities. For the period specified below
(the “Lock-Up Period”), the Company will not, directly or indirectly, take any
of the following actions with respect to shares of its Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities; (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities; (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities; (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Securities Act relating to Lock-Up Securities,
or publicly disclose the intention to take any such action, without the prior
written consent of the Representatives, except (A) the issuance by the Company
of the Offered Securities to be sold hereunder or any Underlying Shares issued
upon conversion thereof; (B) (i) entry into the Call Spread Confirmations or the
Company’s performance of its obligations thereunder or the issuance of any
Common Stock upon exercise and settlement or termination of the warrant
transactions entered into pursuant to the Base Warrant Confirmations or any
Additional Warrant Confirmations or (ii) the Company’s performance of its
obligations under the call spread confirmations entered into by the Company on
May 31, 2019 and June 4, 2019 or the issuance of any Common Stock upon exercise
and settlement of the warrant confirmations dated May 31, 2019 and June 4, 2019;
(C) the issuances of shares of Common Stock upon the conversion of any of the
Company’s outstanding 1.00% convertible senior notes due 2024 and 4.00%
convertible senior notes due 2023; (D) the issuance by the Company of Lock-Up
Securities upon the exercise of an option or warrant, the vesting or settlement
of any restricted stock units or other equity compensation awards or the
conversion of a security outstanding on the date hereof; (E) the grant of
options, restricted stock units or other equity compensation awards, including
any time-based or performance-based awards, or the issuance of Lock-Up
Securities by the Company to employees, officers, directors, advisors or
consultants of the Company in each case pursuant to equity incentive, stock
option, inducement award and employee stock purchase plans described in the
General Disclosure Package and the Final Offering Memorandum, and the issuance
by the Company of any Lock-Up Securities upon the exercise, vesting or
settlement of such equity compensation awards; or (F) the filing of any
registration statement on Form S-8 in respect of any equity compensation plans
or arrangements maintained by the Company. The Company will not at any time
directly or indirectly, take any action referred to in clauses (i) through
(v) above with respect to any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act to cease to be applicable to the offer and
sale of the Offered Securities by the Company to the several Purchasers. The
initial Lock-Up Period will commence on the date hereof and continue for 90 days
after the date hereof or such earlier date that the Representatives consent to
in writing.

 



 21 

 

 

(m)            Certification Regarding Beneficial Owners of Legal Entity
Customers. The Company will deliver to each Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as each Purchaser may reasonably
request in connection with the verification of the foregoing Certification.

 

(n)            Reservation of Conversion Shares. Upon satisfaction of the Share
Reservation Condition (as such term is defined in the Indenture), the Company
will reserve and keep available at all times, free of preemptive rights, a
number of shares of Common Stock equal to the number of Conversion Shares for
the purpose of enabling the Company to satisfy all obligations to issue any
Underlying Shares upon conversion of the Securities. The Company will use its
best efforts to effect and maintain the listing of the Conversion Shares on the
Nasdaq Global Market.

 

(o)            Reservation of Warrant Shares. The Company will reserve and keep
available at all times, free of preemptive rights, the Warrant Shares for the
purpose of enabling the Company to satisfy all obligations to issue any shares
of Common Stock upon exercise of the warrants evidenced by the Base Warrant
Confirmation and any Additional Warrant Confirmation. The Company will use its
best efforts to cause the Warrant Shares to be listed on the Nasdaq Global
Market.

 

6.            Free Writing Communications. (a) Issuer Free Writing
Communications. The Company represents and agrees that, unless it obtains the
prior consent of the Representatives, and each Purchaser represents and agrees
that, unless it obtains the prior consent of the Company and the
Representatives, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Communication.

 

(b)            Term Sheets. The Company consents to the use by any Purchaser of
a Free Writing Communication that (i) contains only (A) information describing
the preliminary terms of the Offered Securities or their offering or
(B) information that describes the final terms of the Offered Securities or
their offering and that is included in the Final Offering Memorandum or
(ii) does not contain any material information about the Company or its
securities that was provided by or on behalf of the Company, it being understood
and agreed that the Company shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Memorandum, the Final Offering Memorandum or the General
Disclosure Package.

 



 22 

 

 

7.            Conditions of the Obligations of the Purchasers. The obligations
of the several Purchasers to purchase and pay for the Offered Securities on the
Closing Date or the Option Securities on the Additional Closing Date, as the
case may be, will be subject to the accuracy of the representations and
warranties of the Company herein (as though made on the Closing Date or the
Additional Closing Date, as the case may be), to the accuracy of the statements
of Company officers made pursuant to the provisions hereof, to the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

 

(a)            Accountants’ Comfort Letters. The Representatives shall have
received letters, dated, respectively, the date hereof and the Closing Date or
the Additional Closing Date, as the case may be, in form and substance
satisfactory to the Purchasers, of Deloitte & Touche LLP confirming that they
are a registered public accounting firm and independent public accountants
within the meaning of the Securities Laws and containing statements and
information of the type or identity included in accountant’s comfort letters to
underwriters with respect to the financial statements and certain financial
information of the Company included or incorporated by reference into the
General Disclosure Package and the Final Offering Memorandum (except that, in
any letter dated the Closing Date or the Additional Closing Date, the specified
date referred to therein shall be a date no more than three days prior to such
Closing Date or such Additional Closing Date, as the case may be).

 

(b)            No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement, there shall not have occurred (i) any change, or any
development or event involving a prospective change, in the condition (financial
or otherwise), results of operations, business, properties or prospects of the
Company which, in the judgment of the Representatives, is material and adverse
and makes it impractical or inadvisable to market the Offered Securities;
(ii) any suspension or material limitation of trading in securities generally on
The New York Stock Exchange or The Nasdaq Global Market, or any setting of
minimum or maximum prices for trading on such exchange; (iii) any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; or (iv) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed.

 

(c)            Lock-Up Agreements. The “lock-up” agreements, each substantially
in the form of Exhibit A hereto, between the Representatives and each executive
officer (within the meaning of Rule 16a-1(f) under the Exchange Act) and
director of the Company and certain other stockholders of the Company relating
to sales and certain other dispositions of shares of Common Stock or certain
other securities, delivered to the Representatives on or before the date hereof,
shall be in full force and effect on the Closing Date or Additional Closing
Date, as the case may be.

 



 23 

 

 

(d)            Opinions of Counsel for Company. The Representatives shall have
received on the Closing Date or Additional Closing Date, as the case may be, an
opinion of Arnold & Porter Kaye Scholer LLP, outside counsel for the Company,
together with a negative assurance letter, each dated the Closing Date or
Additional Closing Date, as the case may be, in the form agreed upon as of the
date hereof.

 

(e)            Opinion of Counsel for Purchasers. The Representatives shall have
received on and as of the Closing Date or the Additional Closing Date, as the
case may be, an opinion of Davis Polk & Wardwell LLP, counsel for the
Purchasers, with respect to such matters as the Representatives may require,
together with a negative assurance letter, each dated the Closing Date or the
Additional Closing Date, as the case may be, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

 

(f)            Officer’s Certificate. The Representatives shall have received
and as of the Closing Date or the Additional Closing Date, as the case may be, a
certificate, dated the Closing Date or the Additional Closing Date, as the case
may be, of an executive officer of the Company and a principal financial or
accounting officer of the Company in which such officers shall state that: the
representations and warranties of the Company in this Agreement are true and
correct; the Company has complied, in all material respects, with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date or the Additional Closing Date, as the case may
be, and that subsequent to the date of the most recent financial statements in
the General Disclosure Package, there has been no material adverse change, nor
any development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company except as set forth in the General Disclosure
Package or as described in such certificate.

 

(g)            Listing. A “Listing of Additional Shares Notification Form”
relating to the Conversion Shares and the Warrant Shares shall have been
submitted to The Nasdaq Stock Market LLC, and the Company shall have received
confirmation from The Nasdaq Stock Market LLC that it has completed its review
of such form.

 

The Company will furnish the Representatives with such conformed copies of such
opinions, certificates, letters and documents as the Representatives reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

 



 24 

 

 

8.            Indemnification and Contribution.

 

(a)            Indemnification of Purchasers. The Company will indemnify and
hold harmless each Purchaser, its partners, members, directors, officers,
employees, agents, affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Memorandum or the Final
Offering Memorandum, in each case as amended or supplemented, any Issuer Free
Writing Communication, any General Solicitation made by the Company (including,
in each case, the Exchange Act Reports, as applicable), or arise out of or are
based upon the omission or alleged omission of a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced, and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by any Purchaser consists of the information described as such in subsection
(b) below.

 

(b)            Indemnification of Company. Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, each of its directors and each
of its officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Memorandum or the Final Offering Memorandum, in each case
as amended or supplemented, any Issuer Free Writing Communication, or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto),
whether threatened or commenced, based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary Offering Memorandum and the Final Offering Memorandum furnished on
behalf of each Purchaser: the information contained in the tenth paragraph under
the caption “Plan of Distribution”; provided, however, that the Purchasers shall
not be liable for any losses, claims, damages or liabilities arising out of or
based upon the Company’s failure to perform its obligations under
Section ‎5(a) of this Agreement.

 



 25 

 

 

(c)            Actions against Parties; Notification. Promptly after receipt by
an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section ‎8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (1) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (2) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Purchasers and all persons, if any, who
control any Purchaser within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act or who are affiliates of any Purchaser
within the meaning of Rule 405 under the Securities Act and (ii) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Company, its directors, its officers and each person, if any, who controls
the Company within the meaning of either such Section, and that all such fees
and expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Purchasers and such control persons and affiliates of any
Purchasers, such firm shall be designated in writing by the Representatives. In
the case of any such separate firm for the Company, and such directors, officers
and control persons of the Company, such firm shall be designated in writing by
the Company. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened action
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (A) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action and
(B) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party.

 



 26 

 

 

(d)            Contribution. If the indemnification provided for in this
Section is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Purchasers on the other
from the offering of the Offered Securities or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding the provisions of this
subsection (d), no Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities purchased
by it were resold exceeds the amount of any damages which such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection
(d) to contribute are several in proportion to their respective purchase
obligations and not joint. The Company and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section ‎8(d) were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section ‎8(d).

 



 27 

 

 

9.            Default of Purchasers. If any Purchaser or Purchasers default in
their obligations to purchase Offered Securities hereunder on the Closing Date
or the Additional Closing Date, as the case may be, and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the aggregate principal amount of
Offered Securities that the Purchasers are obligated to purchase on the Closing
Date or the Additional Closing Date, as the case may be, the Representatives may
make arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by such Closing Date or such Additional Closing Date, as
the case may be, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase on the
Closing Date or the Additional Closing Date, as the case may be. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the aggregate principal amount of Offered Securities that the Purchasers are
obligated to purchase on the Closing Date or the Additional Closing Date, as the
case may be, and arrangements satisfactory to the Representatives and the
Company for the purchase of such Offered Securities by other persons are not
made within 36 hours after such default, this Agreement will terminate without
liability on the part of any non-defaulting Purchaser or the Company, except as
provided in Section ‎10. As used in this Agreement, the term “Purchaser”
includes any person substituted for a Purchaser under this Section. Nothing
herein will relieve a defaulting Purchaser from liability for its default.

 

10.           Survival of Certain Representations and Obligations. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or its officers and of the several Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Purchaser, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If the purchase of
the Offered Securities by the Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section ‎9
hereof, the Company will reimburse the Purchasers for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by them in
connection with the offering of the Offered Securities, and the respective
obligations of the Company and the Purchasers pursuant to Section ‎8 hereof
shall remain in effect. In addition, if any Offered Securities have been
purchased hereunder, the representations and warranties in Section ‎2 and all
obligations under Section ‎5 shall also remain in effect.

 

11.           Notices. All communications hereunder will be in writing and, if
sent to the Purchasers, will be mailed, delivered or telegraphed and confirmed
to (a) Barclays Capital Inc., 745 Seventh Avenue, New York, NY 10019, Attention:
Syndicate Registration (fax: (646) 834-8133) and (b) Goldman Sachs & Co. LLC,
200 West Street, New York, New York 10282-2198, Attention: Registration
Department, or, if sent to the Company, will be mailed, delivered or telegraphed
and confirmed to Enphase Energy, Inc., 47281 Bayside Parkway, Fremont, CA 94538,
Attention: Eric Branderiz, with a copy (which shall not constitute notice
hereunder) to Arnold & Porter Kaye Scholer LLP, 250 West 55th Street, New York,
NY 10019-9710, Attention: Michael Penney and Christopher P. Peterson; provided,
however, that any notice to a Purchaser pursuant to Section ‎8 will be mailed,
delivered or telegraphed and confirmed to such Purchaser.

 



 28 

 

 

12.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section ‎8, and no other
person will have any right or obligation hereunder; except that holders of
Offered Securities shall be entitled to enforce the agreements for their benefit
contained in the second and third sentences of Section ‎5(b) hereof against the
Company as if such holders were parties thereto.

 

13.           Representation of Purchasers. The Representatives will act for the
several Purchasers in connection with this purchase, and any action under this
Agreement taken by the Representatives will be binding upon all the Purchasers.

 

14.           Recognition of the U.S. Special Resolution Regimes.

 

(a)            In the event that any Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Purchaser of this Agreement, and any interest and obligation in or
under this Agreement, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

 

(b)            In the event that any Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Purchaser becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Purchaser are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.

 

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

 



 29 

 

 

15.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement.

 

 

16.           Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)            No Other Relationship. The Representatives have been retained
solely to act as a Purchaser in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Representatives has been created in
respect of any of the transactions contemplated by this Agreement or the
Preliminary Offering Memorandum or Final Offering Memorandum, irrespective of
whether the Representatives have advised or are advising the Company on other
matters;

 

(b)            Arm’s-Length Negotiations. The purchase price of the Offered
Securities set forth in this Agreement was established by the Company following
discussions and arm’s-length negotiations with the Representatives and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

(c)            Absence of Obligation to Disclose. The Company has been advised
that the Representatives and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Representatives have no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)            Waiver. The Company waives, to the fullest extent permitted by
law, any claims it may have against the Representatives for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the sale of Offered
Securities, and agrees that the Representatives shall have no liability (whether
direct or indirect) to the Company in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.

 

17.           Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

18.           Integration. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes and replaces all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

 



 30 

 

 

If the foregoing is in accordance with the Representatives’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

 

  Very truly yours,       ENPHASE ENERGY, INC.           By: /s/ Eric Branderiz
  Name: Eric Branderiz   Title: Chief Financial Officer

 

[Signature page to the Purchase Agreement]

 



 

 

 



The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.           BARCLAYS CAPITAL INC.           By: /s/ Syed
Rajib Imteaz     Name: Syed Rajib Imteaz     Title: Managing Director  

 

 

GOLDMAN SACHS & CO. LLC           By: /s/ Daniel Young     Name: Daniel Young  
  Title: Managing Director                    

Acting on behalf of themselves and as the Representatives of the several
Purchasers.

 



 

[Signature page to the Purchase Agreement]

 



 

 

 

SCHEDULE A

 

Purchaser  Principal Amount of
Offered Securities  Barclays Capital Inc.  $175,808,000.0  Goldman Sachs & Co.
LLC  $117,216,000.0  Williams Trading, LLC  $16,000,000.0  Roth Capital
Partners, LLC  $10,976,000.0  Total  $320,000,000.0 

 



 

 

 

SCHEDULE B

 

1.           Issuer Free Writing Communications (included in the General
Disclosure Package)

 

1.            Final term sheet, dated March 4, 2020, a copy of which is attached
as Exhibit B hereto.

 

2.           Other Information Included in the General Disclosure Package

 

The following information is also included in the General Disclosure Package:

 

None

 

3.           Permitted General Solicitations other than Information Included
Above

 

None

 



 

 

 

SCHEDULE C

 

1.           Supplemental Marketing Materials

 

Electronic Roadshow relating to the Offered Securities dated March 4, 2020.

 



 

 

 

EXHIBIT A

 

Form of Lock-Up Letter

 

March 3, 2020

 

Enphase Energy, Inc.

47281 Bayside Parkway

Fremont, CA 94538

 

Barclays Capital Inc.

Goldman Sachs & Co. LLC

As Representatives of the Several Purchasers,

 

c/o

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

    c/o Goldman Sachs & Co. LLC   200 West Street,   New York, New York 10282

 

Dear Sirs:

 

As an inducement to the Purchasers to execute the Purchase Agreement ( the
“Purchase Agreement”), pursuant to which an offering (the “Offering”) will be
made of Convertible Senior Notes due 2025 (the “Securities”), of Enphase
Energy, Inc., and any successor (by merger or otherwise) thereto (the
“Company”), which are convertible into cash, shares of the Company’s common
stock, par value $0.00001 per share (“Common Stock”), or a combination of cash
and Common Stock, at the Company’s election, as set forth in the Final Offering
Memorandum (as such term is defined in the Purchase Agreement), the undersigned
hereby agrees that during the period specified in the following paragraph (the
“Lock-Up Period”), the undersigned will not offer, sell, contract to sell,
pledge or otherwise dispose of, directly or indirectly, any shares of Common
Stock or securities convertible into or exchangeable or exercisable for any
shares of Common Stock, enter into a transaction which would have the same
effect, or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such aforementioned transaction is to be settled by delivery
of the Common Stock or such other securities, in cash or otherwise, or publicly
disclose the intention to make any such offer, sale, pledge or disposition, or
to enter into any such transaction, swap, hedge or other arrangement, without,
in each case, the prior written consent of Barclays Capital Inc. and Goldman
Sachs & Co. LLC (the “Representatives”); provided, that if the undersigned is an
executive officer of the Company, the foregoing restrictions shall no longer
apply at such time as the undersigned ceases to be an executive officer of the
Company. In addition, the undersigned agrees that, without the prior written
consent of the Representatives, it will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for the Common Stock.

 



 

 

 

The Lock-Up Period will commence on the date of this Lock-Up Agreement and
continue and include the date 90 days after the date of the Purchase Agreement,
to which the Representatives are or are expected to become a party.

 

Deemed dispositions of any restricted stock unit awards granted by the Company
to the undersigned upon the vesting or settlement of such awards in accordance
with their terms shall not be subject to this Lock-Up Agreement, provided that
Common Stock acquired upon the vesting or settlement of such restricted stock
unit awards shall be subject to the restrictions imposed by this Lock-Up
Agreement, giving effect to the exceptions provided herein.

 

Notwithstanding the foregoing, the undersigned may (1) transfer shares of Common
Stock or securities convertible into or exchangeable or exercisable for Common
Stock by gift or gifts, will or intestacy to a member or members of his or her
immediate family, to a trust formed for the benefit of any such person, or to a
partnership, the partners of which are exclusively the undersigned and/or a
member or members of his or her immediate family and/or a charity, provided that
(i) the transferee execute a copy of this Lock-Up Agreement, (ii) no filing by
any party (donor, donee, transferor or transferee) under Section 16(a) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
a filing on Form 5 made after the expiration of the Lock-Up Period), and
(iii) no such transfer may include a disposition for value; (2) sales pursuant
to a trading plan meeting the requirements of Rule 10b5-1 under the Exchange Act
(any such plan, a “10b5-1 Plan”) in effect on the date hereof and disclosed to
the Representatives; (3) enter into a 10b5-1 Plan during the Lock-Up Period if
sales under such plan do not occur until after the expiration of the Lock-Up
Period and no disclosure regarding the entry into such plan is made during the
Lock-Up Period; (4) exercise outstanding options or warrants to purchase Common
Stock in accordance with their terms; provided (a) the shares received upon
exercise of the options or warrants are subject to the terms of this Lock-Up
Agreement and (b) any filing under Section 16(a) of the Exchange Act shall
clearly indicate in the footnotes thereto that (i) the filing relates to the
exercise of options or warrants, as the case may be, (ii) no shares were sold by
the reporting person (other than sales to satisfy tax withholding obligations in
connection with the exercise of an option or warrant pursuant to Company equity
compensation plans or arrangements in effect on the date hereof and disclosed in
the Company’s public filings with the U.S. Securities and Exchange Commission;
provided that any public filing, report or announcement of such transfer shall
disclose that the sale was for the purpose of covering such taxes payable) and
(iii) the shares of Common Stock received upon exercise of the options or
warrants are subject to a lock-up agreement with the Representatives;
(5) transfer shares of Common Stock to the Company to satisfy tax withholding
obligations in connection with the vesting of restricted stock units pursuant to
Company equity compensation plans or arrangements in effect on the date hereof
and disclosed in the Company’s public filings with the U.S. Securities and
Exchange Commission; provided that any public filing, report or announcement of
such transfer shall disclose that the sale or transfer was for the purpose of
covering such taxes payable; and (6) transfer shares of Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock
pursuant to a sale or an offer to all holders of the Common Stock to purchase
outstanding Common Stock, whether pursuant to a merger, tender offer or
otherwise, to a bona fide third party or group of bona fide third parties that
is approved by the Board of Directors of the Company and involving a Change of
Control (as defined below); provided that in the event the merger, tender offer
or other transaction is not completed, the securities owned by the undersigned
shall remain subject to the restrictions contained in this Lock-Up Agreement.
For purposes of this paragraph, “immediate family” means the spouse, domestic
partner, lineal descendants, father, mother, brother or sister of the
transferor. For the purposes of clause (6) of this paragraph, “Change of
Control” shall mean the consummation of any bona fide third-party tender offer,
merger or other similar transaction or series of transactions, the result of
which is that any “person” (as defined in Section 13(d)(3) of the Exchange Act),
or group of persons, other than the Company, becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% of total voting
power of the voting stock of the Company (or the surviving entity if other than
the Company).

 



 

 

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

 

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This Lock-Up
Agreement shall lapse and become null and void if (a) the Offering shall not
have occurred on or before July 1, 2020; (b) the Company notifies the
Representatives in writing that it does not intend to proceed with the Offering
or (c) if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated for any reason prior to
payment for and delivery of the Securities to be sold thereunder. This Lock-Up
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

[Signature page follows]

 



 

 

 

Very truly yours,          [Name of stockholder]

 

[Signature page to Lock-up Agreement]

 



 

 

 

EXHIBIT B 

 

Final Term Sheet

 

 

PRICING TERM SHEET STRICTLY CONFIDENTIAL     DATED MARCH 4, 2020  

 

[tm2011387d2_ex10-1img01.jpg] 

 

ENPHASE ENERGY, INC.

 

$320,000,000 0.25% CONVERTIBLE SENIOR NOTES DUE 2025

 

The information in this pricing term sheet supplements Enphase Energy, Inc.’s
preliminary offering memorandum, dated March 4, 2020 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum, including all
other documents incorporated by reference therein. References to “we,” “our,”
“us” and “the Company” refer to Enphase Energy, Inc. and not to its consolidated
subsidiaries. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Offering Memorandum. All references to
dollar amounts are references to U.S. dollars.

 

Issuer: Enphase Energy, Inc., a Delaware corporation. Ticker/Exchange for Common
Stock: “ENPH”/The Nasdaq Global Market. Securities: 0.25% Convertible Senior
Notes due 2025 (the “notes”). Aggregate Principal Amount: $320,000,000.
Over-allotment Option: $30,000,000. Denominations: $1,000 and multiples of
$1,000 in excess thereof. Ranking: Senior unsecured. Maturity: March 1, 2025,
unless earlier converted or repurchased. No Redemption: We may not redeem the
notes prior to the maturity date and no “sinking fund” is provided for the
notes, which means that we are not required to redeem or retire the notes
periodically. Fundamental Change: If we undergo a “fundamental change” (as
defined in the Preliminary Offering Memorandum under “Description of
Notes—Fundamental Change Permits Holders to Require Us to Repurchase Notes”),
subject to certain conditions, holders may require us to repurchase for cash all
or part of their notes in principal amounts of $1,000 or a multiple thereof. The
fundamental change repurchase price will be equal to 100% of the principal
amount of the notes to be repurchased, plus accrued and unpaid interest to, but
excluding, the fundamental change repurchase date. See “Description of Notes—
Fundamental Change Permits Holders to Require Us to Repurchase Notes” in the
Preliminary Offering Memorandum. Interest and Interest Payment Dates: 0.25% per
year.   Interest will accrue from March 9, 2020 and will be payable semiannually
in arrears on March 1 and September 1 of each year, beginning on September 1,
2020. We will pay additional interest, if any, at our election as the sole
remedy relating to the failure to comply with our reporting obligations as
described under “Description of Notes—Events of Default” and under the
circumstances described under Description of Notes—No Registration Rights;
Additional Interest” in the Preliminary Offering Memorandum.”

 



 

 

 

 

Regular Record Dates: February 15 and August 15 of each year, immediately
preceding the March 1 or September 1 interest payment date, as the case may be.
Issue Price: 100% of principal, plus accrued interest, if any, from March 9,
2020 if settlement occurs after that date. Last Reported Sale Price of Our
Common Stock on March 4, 2020: $53.47 per share. Initial Conversion Rate:
12.2637 shares of common stock per $1,000 principal amount of the notes, subject
to adjustment under the Indenture. Initial Conversion Price: Approximately
$81.54 per share of common stock, subject to adjustment under the Indenture.
Conversion Premium: Approximately 52.50% above the last reported sale price of
our common stock on March 4, 2020. Share Reservation Condition: As of the date
of this pricing term sheet, the number of authorized and unissued shares of our
common stock that are not reserved for other purposes is less than the ‘‘maximum
number of underlying shares” (as defined in the Preliminary Offering Memorandum
under “Description of Notes—Settlement upon Conversion”) issuable upon
conversion of the notes. Accordingly, for any conversion of notes, if we have
not delivered to the holders, the trustee and the conversion agent (if other
than the trustee) a written notice stating that we have duly authorized and
reserved for issuance (by all necessary corporate action and arrangements with
the transfer agent for our common stock) upon conversion of the notes a number
of authorized shares of common stock that have not been issued or reserved for
any other purpose equal to the “maximum number of underlying shares” prior to
the flexible settlement deadline (such condition, the “Share Reservation
Condition”), we will pay to holders in respect of each $1,000 principal amount
of notes being converted solely an amount in cash as if we had elected cash
settlement. Settlement Method: Initially, cash and, following satisfaction of
the Share Reservation Condition, cash, shares of common stock or a combination
of cash and shares of common stock, at our election, as described in the
“Description of Notes—Conversion Rights—Settlement upon Conversion” in the
Preliminary Offering Memorandum. Joint Book-Running Managers: Barclays Capital
Inc.   Goldman Sachs & Co. LLC Co-Managers: Williams Trading, LLC   Roth Capital
Partners, LLC Pricing Date: March 4, 2020. Trade Date: March 5, 2020. Expected
Settlement Date: March 9, 2020 (T+2). CUSIP Number (144A): 29355A AE7 ISIN
(144A): US29355AAE73 Listing: None.

 



 

 

 

 

Net Proceeds: We estimate that the net proceeds from the sale of the notes will
be approximately $312.5 million (or $341.8 million if the initial purchasers
exercise their option to purchase additional notes in full), after deducting the
initial purchasers’ discount and estimated offering expenses payable by us. Use
of Proceeds: In connection with pricing the notes, we have entered into
convertible note hedge transactions with certain of the initial purchasers,
and/or their respective affiliates and/or other financial institutions (the
‘‘hedge counterparties’’). We have also entered into warrant transactions with
the hedge counterparties. We intend to use approximately $17.5 million of the
net proceeds from this offering to pay the cost of the convertible note hedge
transactions (after such cost is partially offset by the proceeds to us from the
sale of the warrant transactions).   We expect to use any remaining net proceeds
from the sale of the notes for general corporate purposes, which may include the
repayment of indebtedness, working capital, and potential acquisitions and
strategic transactions. However, we currently have no commitments with respect
to any such acquisition or other strategic transactions. Certain of the initial
purchasers or their affiliates may be holders of our existing indebtedness that
we repay, redeem, repurchase, defease or otherwise retire. See “Use of Proceeds”
in the Preliminary Offering Memorandum. Convertible Note Hedge and Warrant
Transactions: In connection with the pricing of the notes, we have entered into
convertible note hedge transactions with the hedge counterparties. We also have
entered into warrant transactions with the hedge counterparties. The convertible
note hedge transactions are expected generally to reduce potential dilution to
our common stock upon any conversion of notes and/or offset any cash payments we
are required to make in excess of the principal amount of converted notes, as
the case may be. However, the warrant transactions could separately have a
dilutive effect to the extent that the market value per share of our common
stock exceeds the strike price of the warrants. If the initial purchasers
exercise their option to purchase additional notes, we expect to enter into
additional convertible note hedge transactions and additional warrant
transactions with the hedge counterparties.   In connection with establishing
their initial hedge of the convertible note hedge and warrant transactions, the
hedge counterparties or their respective affiliates expect to enter into various
derivative transactions with respect to our common stock concurrently with or
shortly after the pricing of the notes. This activity could increase (or reduce
the size of any decrease in) the market price of our common stock or the notes
at that time.

 



 

 

 

 

  In addition, the hedge counterparties or their respective affiliates may
modify their hedge positions by entering into or unwinding various derivatives
with respect to our common stock and/or purchasing or selling our common stock
or other securities of ours in secondary market transactions following the
pricing of the notes and prior to the maturity of the notes (and are likely to
do so during any observation period related to a conversion of notes). This
activity could also cause or avoid an increase or a decrease in the market price
of our common stock or the notes, which could affect your ability to convert the
notes and, to the extent the activity occurs during any observation period
related to a conversion of notes, it could affect the number of shares and value
of the consideration that you will receive upon conversion of the notes.   See
“Plan of Distribution—Convertible Note Hedge and Warrant Transactions” in the
Preliminary Offering Memorandum.

 

Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change

 

Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date of the notes may be entitled to an
increase in the conversion rate for the notes so surrendered for conversion.

 

The following table sets forth the number of additional shares by which the
conversion rate for the notes will be increased per $1,000 principal amount of
notes for each stock price and effective date set forth below:

 

Stock Price

 

Effective Date   $ 53.47    $ 60.00    $ 70.00    $ 81.54    $ 90.00    $
100.00    $ 125.00    $ 150.00    $ 175.00    $ 200.00    $ 250.00    $ 325.00 
March 9, 2020   6.4383    5.1820    3.8124    2.7550    2.2052    1.7176  
 0.9625    0.5617    0.3337    0.1977    0.0622    0.0000  March 1, 2021 
 6.4383    5.1385    3.7137    2.6269    2.0690    1.5805    0.8427    0.4666  
 0.2616    0.1450    0.0376    0.0000  March 1, 2022   6.4383    5.0262  
 3.5389    2.4234    1.8621    1.3803    0.6802    0.3456    0.1754    0.0857  
 0.0135    0.0000  March 1, 2023   6.4383    4.8465    3.2694    2.1185  
 1.5588    1.0953    0.4682    0.2029    0.0845    0.0308    0.0003    0.0000 
March 1, 2024   6.4383    4.5700    2.8239    1.6133    1.0703    0.6607  
 0.1995    0.0567    0.0116    0.0003    0.0000    0.0000  March 1, 2025 
 6.4383    4.4030    2.0220    0.0000    0.0000    0.0000    0.0000    0.0000  
 0.0000    0.0000    0.0000    0.0000 

 

The exact stock prices and effective dates or redemption notice dates may not be
set forth in the table above, in which case:

 

·If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate will be increased will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock prices and the earlier and later effective dates,
as applicable, based on a 365-day year.

 

·If the stock price is greater than $325.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

·If the stock price is less than $53.47 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 18.7021 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under “Description of Notes—Conversion
Rights—Conversion Rate Adjustments’’.

 

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.

 

 

[Remainder of Page Intentionally Blank]

 



 

 

 

 



 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

 

The notes and the shares of common stock issuable upon conversion of the notes,
if any, have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), or any other securities laws, and
may not be offered or sold within the United States or any other jurisdiction,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
persons reasonably believed to be qualified institutional buyers as defined in,
and in reliance on, Rule 144A under the Securities Act.

 

The notes and the shares of common stock issuable upon conversion of the notes,
if any, are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

 

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting your sales representative.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

No PRIIPs KID: The Notes may not be offered, sold or otherwise made available to
any retail investor in the European Economic Area. Consequently, no key
information document (“KID”) required by the PRIIPs Regulation has been
prepared.

 



 

